Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Continuity/Reexam Information for 16/340346 
    
        
            
                                
            
        
    

Parent Data16340346, filed 06/17/2019 is a national stage entry of PCT/FR2017/052889, International Filing Date: 10/20/2017claims foreign priority to 1660223, filed 10/21/2016



New claims 15-23 
Claims 1-14 were canceled.






Claim Rejections - 35 USC § 112

Claims 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:

Specification describes that “from these results, a wider concentration range has been tested for each of the three compounds on specific VerokH6 cells under the same experimental conditions, in order to determine the efficient concentration range, and thus determine an IC50 (half maximal Inhibitor Concentration), namely the dose necessary to obtain a 50% viral production inhibition (see Fig. 2). It has been possible to determine an IC50 value 5 for these three compounds:
These IC50 values are relatively low in comparison with usual concentrations known for these compounds in their applications out of the infectious fields. These values are also very far from the cytotoxicity concentrations (CC50).Similar efficiency results have also been obtained for these three compounds in another premium cellular model, that of the human respiratory epithelial cell line A549 (Fig. 3)..
Figure 2 
(Lines 3-27 on page 30)
Specification does not describe a method for preventing and or treating MERS-CoV (Middle East Respiratory Syndrome) as in claims 1-6 and 10-13.
Specification does not describe for example that “the other antiviral agent is chosen from the group consisting of the following compounds: a protease inhibitor, a helicase inhibitor, and a MERS-CoV virus cell entry inhibitor.” (Claim 11).
Other antiviral agent is agent is chosen from the group consisting of the following compounds: a protease inhibitor, a helicase inhibitor, and a MERS-CoV virus cell entry inhibitor comprising in a suitable pharmaceutical vehicle, a combination of berberine and monensin. (Claim 4). 
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
Claimed invention is not fully described in the specification as claimed to treat inflammatory diseases by the large number of different compounds of formula I.  The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.

Specification does not describe sufficient number of species of the genus and its used as claimed.  A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Calf. V. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997). 
. More than 14 genetically different human alpha interferons have been identified. It is understood that in the pharmaceutical or veterinary composition according to the invention, the interferon which is used will be ae recombinant polypeptide, synthesized in laboratory. In particular, the interferon which is used will be recombinant interferon alpha-2b the efficiency of which on the in vivo and in vitro viral replication has been demonstrated. (Lines 1-30, page 15).
	Modjarrad et al. (892 ref) teaches that Middle East respiratory syndrome coronavirus (MERS-CoV), is an emerging infectious disease of growing global importance, has caused severe acute respiratory disease.  The high case fatality rate, growing geographic distribution and vaguely defined epidemiology of this novel pathogen have created an urgent need for effective public health counter measures, including safe and effective treatment strategies. (Abstract).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention.  The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support. Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.
Response to Remarks
Applicant’s response to restriction requirement filed on is acknowledged.  Amendments in claims were entered. Rejection render 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, and obviousness rejection was withdrawn because claims were amended. 112 rejection was withdrawn, It is on new claims.   Applicants may consider calling the Examiner to discuss any issues on this office action.
Previously, Applicant elected Group I, claims 1 and 6, with traverse.  Applicant traverses because the office action does not provide an explanation for why restriction is required between Groups l-IV.  Applicants elected species Apigenin, and infection of human.MERS-CoV (Middle-East Respiratory Syndrome) coronavirus infection animal or human.   
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5

.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627